This was an action of detinue for a negro girl named Dilcy, pleanon detinet. — The plaintiff's case, as it appeared in evidence, was, that Michael Harrison, who owned the negro, made a bill of sale to the plaintiff for her, together with several others and a house and lot in Jonesborough, dated the 12th of April, 1798. Harrison was married to the daughter of the plaintiff. The bill of sale was registered in October of the same year; a judgment was obtained in this court at March term, 1801, for $211.26, at the suit of Joseph Brown and Samuel Harbison, against Harrison and William P. Chester. Upon this judgment a fieri facias issued returnable to March term, 1802. The sheriff sold the negro in dispute under this execution as the property of Harrison, to John Kennedy, the defendant, for the sum of $139.51, on the 27th of February, 1802. In consequence of this sale the sheriff executed a bill of *Page 92 
sale for the negro to the defendant, dated September 11, 1802.
The defendant's counsel stated, as the ground of their defence, that the bill of sale from Harrison to the plaintiff was fraudulent, having been made with an intent to defeat his creditors of their just demands and consequently void.
To substantiate this charge, it was shown in evidence by the production of records, that a judgment was recovered against Harrison and Thomas in this court, in the year 1793, for $333.33, upon which sundry executions issued, that Harrison gave his obligation to Price and Morgan, in June, 1796, upon which a judgment was recovered in the Federal Court of East Tennessee for $5,739.12, in October, 1802; that another obligation was due from Harrison to Searight in March, 1797, upon which judgment had been recovered in this court for $1,300 at September term, 1803; and that Harrison gave an obligation to Ball in January, 1797, upon which judgment was recovered in this court at September term, 1800, for $412, but this last judgment appears by the return of the execution to have been satisfied.
A copy of a bill of sale from Harrison to his mother for one of the negroes mentioned in the bill of sale to the plaintiff, dated, September 3, 1800, was offered in evidence.
thought the evidence admissible.